Exhibit 10.3

 

Execution Copy

 

ADVISORY AGREEMENT

 

This Advisory Agreement (this “Agreement”) is made and entered into as of
April 15, 2003 by and among Euramax International, Inc., a Delaware corporation
(“Euramax” and together with all of the direct and indirect subsidiaries of
Euramax, the “Euramax Group”), and CVC Management LLC, a Delaware limited
liability company (“Advisor”).

 

WHEREAS, pursuant to the Stock Purchase Agreement, dated the date hereof, by and
among Euramax, Citigroup Venture Capital Equity Partners, L.P., CVC Executive
Fund LLC and CVC/SSB Employee Fund, L.P. (collectively, the “Fund”), and the
stockholders of Euramax named therein (the “Purchase Agreement”), the Fund will
purchase at the Closing (as defined in the Purchase Agreement) shares of
Euramax’s common stock from certain stockholders of the Company on the terms and
subject to the conditions set forth in the Purchase Agreement;

 

WHEREAS, Advisor is an affiliate of the Fund and an indirect wholly-owned
subsidiary of Citigroup Inc.;

 

WHEREAS, Euramax, on behalf of the Euramax Group, desires to retain Advisor and
Advisor desires to perform for Euramax and/or the Euramax Group certain
services;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and intending to be legally bound hereby, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, effective as of the Closing (the “Effective
Time”) and without any further action required by any party hereto, hereby agree
as follows:

 

1.                                       Term.  This Agreement shall be in
effect for an initial term of ten (10) years commencing at the Effective Time
(the “Term”), and shall be automatically extended thereafter on a year to year
basis unless Euramax or Advisor provides written notice of its desire to
terminate this Agreement to the other party 90 days prior to the expiration of
the Term or any extension thereof; provided, however, that this Agreement shall
automatically terminate upon the closing of any transaction that constitutes a
“Change of Control” or a “Public Offering” (as each such term is defined in the
Company’s 2003 Equity Compensation Plan) of the Company.

 

2.                                       Services. Advisor shall perform or
cause to be performed such services for the Euramax and/or members of the
Euramax Group as directed by Euramax’s board of directors, which may include,
without limitation, the following:

 

(a)                                  identification, support and analysis of
acquisitions and dispositions by Euramax or its subsidiaries;

 

(b)                                 support and analysis of financing
alternatives, including, without limitation, in connection with acquisitions,
capital expenditures and refinancing of existing indebtedness;

 

--------------------------------------------------------------------------------


 

(c)                                  finance functions, including assistance in
the preparation of financial projections, and monitoring of compliance with
financing agreements;

 

(d)                                 human resource functions, including
searching and hiring of executives; and

 

(e)                                  other services for Euramax or its
subsidiaries upon which Euramax’s board of directors and Advisor agree.

 

Notwithstanding any provision in this Agreement to the contrary, each of the
parties hereto acknowledges and agrees that there are no minimum levels of
services required to be provided to the Euramax Group pursuant to this
Agreement.

 

3.                                       Advisory Fee.

 

(a)                                  Subject to the terms and conditions herein,
payment for services rendered by Advisor and/or its affiliates pursuant to this
Agreement will equal the greater of (i) $600,000 per annum and (ii) One percent
(1%) of annual Consolidated EBITDA (as defined below).  All fees described in
this Section 3(a) shall be payable to Advisor or its designee on a quarterly
basis in advance (based upon the parties’ estimate of the amount of fees and
expenses that shall become due and payable for such quarter) commencing as of
the Effective Time with respect to the first quarter of the current fiscal year
(all such management fees, being “Advance Management Fees”).  Within ninety days
after the end of each fiscal year of Euramax (commencing with the current fiscal
year of Euramax), the Euramax Group will pay to Advisor an amount equal the
greater of (A) $600,000 and (B) One percent (1%) of Consolidated EBITDA for such
fiscal year as reflected in the audited consolidated financial statements of
Euramax for such year less the aggregate of all Advance Management Fees paid to
Advisor with respect to such fiscal year (the “Management Fees”); provided, that
in no event shall Advisor be required to return any portion of the Advance
Management Fees.  The Management Fees pursuant to this Section 3(a) for the
fiscal year ended December 26, 2003 shall be calculated for the period beginning
on December 28, 2002 and ending on the last day of such fiscal year.  For
purposes hereof, the term “Consolidated EBITDA” means for Euramax and its
subsidiaries, operating income, plus depreciation, amortization, any non-cash
charges relating to write-downs of impaired assets or any other non-recurring
charges and, to the extent deducted in determining operating income, any fees
and expenses incurred pursuant to this Agreement.

 

(b)                                 Transaction Fees.  The Euramax Group hereby
agrees to pay to Advisor or its designee on the Closing Date (as defined in the
Purchase Agreement) upon the consummation of the transactions contemplated by
the Purchase Agreement a fee for services rendered in connection with the
structuring of and assistance with the transactions contemplated by the Purchase
Agreement and certain other management services in the amount of One Million
Dollars ($1,000,000.00), plus reasonable out-of-pocket expenses.  Such fees
shall be payable to Advisor or its designees by wire transfer to an account
designated in writing by the Advisor.  In addition, during the term of this
Agreement, the Euramax Group shall pay to Advisor or its designees a transaction
fee in connection with the consummation of each acquisition, divestiture or
financing (including any refinancing) by Euramax or any of its subsidiaries in
an amount equal to One (1%) of the value of such transaction, plus reasonable
out-of-pocket expenses;

 

2

--------------------------------------------------------------------------------


 

provided, however, that no such transaction fee shall be payable in connection
with transactions that are acquisitions, divestitures or financings (including
any refinancings) between or among the Company and one or more of its
subsidiaries or between or among subsidiaries.

 

(c)                                  Collection of Fee.  Subject to the
limitation described in Section 3(e) below, the decision whether to collect any
fee contemplated by this Agreement (an “Advisory Fee”) in a given period shall
be in the Advisor’s sole discretion.  The Advisor’s decision not to collect or
to defer an Advisory Fee in any given year shall not be construed to be a waiver
of the Advisor’s right to collect a deferred Advisory Fee or an Advisory Fee in
any future period.

 

(d)                                 Euramax hereby agrees to pay the reasonable
out-of-pocket expenses of Advisor and its affiliates incurred in connection with
the performance of the services contemplated by this Agreement.

 

(e)                                  Restrictions.  Notwithstanding any other
provision of this Section 3, the Euramax Group shall not be required to pay any
of the Management Fees contemplated by Section 3(a), if and to the extent such
payment is expressly prohibited by the provisions of (i) the Indenture dated as
of September 25, 1996, as supplemented by the Amended and Restated Supplemental
Indenture, dated as of December 14, 1999, by and among Euramax International
Limited, certain other subsidiaries of Euramax named therein and Chase Manhattan
Bank as Trustee or (ii) the Second Amended and Restated Credit Agreement, dated
as of March 15, 2002, among the Company, certain subsidiaries of the Company
named therein, the Lenders named therein and BNP Paribas as Agent, as the same
may be amended, modified or supplemented, from time to time (the “Facility
Agreements”), or any other credit, financing or other agreements or instruments
binding upon the Euramax Group or their properties; provided, however, that if,
as a result of the operation of any such prohibitions, payments otherwise owed
hereunder are not made, such payments shall not be cancelled but rather shall
accrue, and shall be payable by the Euramax group promptly when, and to the
extent that, the Euramax Group is no longer prohibited from making such
payments, together with accrued interest calculated at the Base Rate of interest
then charged under the foregoing Second Amended and Restated Credit Agreement
from the date such payment was due through the date of payment.  No amendment to
this Agreement which results or could reasonably be expected to result in the
incurrence of any additional liabilities by the Company hereunder shall be
effective without the affirmative consent of the independent members of the
board of directors of the Company.  This Section 3(e) will not prohibit nor
restrict, in any manner, the Euramax Group’s obligation to make the payments
specified in Section 3(a) or Section 3(b), to make reimbursements pursuant to
Section 3(d), to provide indemnification pursuant to Section 6, or to make any
other payments contemplated by this Agreement.

 

4.                                       Personnel.  Advisor shall provide and
devote to the performance of this Agreement such partners, employees and agents
of Advisor as Advisor shall deem appropriate to the furnishing of the services
required.

 

5.                                       Liability.  Neither Advisor nor any
other Indemnitee (as defined in Section 6 below) shall be liable to Euramax or
any of its subsidiaries or affiliates for any loss, liability, damage or expense
arising out of or in connection with the performance of services contemplated

 

3

--------------------------------------------------------------------------------


 

by this Agreement, unless such loss, liability, damage or expense shall be
proven to result directly from gross negligence, willful misconduct or bad faith
on the part of an Indemnitee acting within the scope of such person’s employment
or authority. Advisor makes no representations or warranties, express or
implied, in respect of the services to be provided by Advisor or any of the
other Indemnitees.  Except as Advisor may otherwise agree in writing after the
date hereof:  (i) Advisor shall have the right to, and shall have no duty
(contractual or otherwise) not to, directly or indirectly:  (A) engage in the
same or similar business activities or lines of business as Euramax or any of
its subsidiaries, including those competing with Euramax or any of its
subsidiaries and (B) do business with any client or customer of Euramax or any
of its subsidiaries; (ii) neither Advisor nor any officer, director, employee,
partner, affiliate or associated entity thereof shall be liable to Euramax or
any of its subsidiaries or affiliates for breach of any duty (contractual or
otherwise) by reason of any such activities of or of such person’s participation
therein; and (iii) in the event that Advisor acquires knowledge of a potential
transaction or matter that may be a corporate opportunity for Euramax or any of
its subsidiaries, on the one hand, and Advisor, on the other hand, or any other
person, Advisor shall have no duty (contractual or otherwise) to communicate or
present such corporate opportunity to Euramax or any of its subsidiaries and,
notwithstanding any provision of this Agreement to the contrary, shall not be
liable to the Euramax Group or any of their affiliates for breach of any duty
(contractual or otherwise) by reasons of the fact that Advisor directly or
indirectly pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to the
Euramax Group.  In no event will any of the parties hereto be liable to any
other party hereto for any indirect, special, incidental or consequential
damages, including lost profits or savings, whether or not such damages are
foreseeable, or in respect of any liabilities relating to any third party claims
(whether based in contract, tort or otherwise) other than the Claims (as defined
in Section 6 below) relating to the service to be provided by Advisor hereunder.

 

6.                                       Indemnity.  Each of Euramax and its
subsidiaries shall defend, indemnify and hold harmless each of Advisor, its
affiliates, members, partners, employees and agents (collectively, the
“Indemnitees”) from and against any and all loss, liability, damage or expenses
arising from any claim by any person with respect to, or in any way related to,
the performance of services contemplated by this Agreement (including attorneys’
fees) (collectively, “Claims”) resulting from any act or omission of any of the
Indemnitees, other than for Claims which shall be proven to be the direct result
of gross negligence, bad faith or willful misconduct by an Indemnitee.  Each of
Euramax and its subsidiaries shall defend at its own cost and expense any and
all suits or actions (just or unjust) which may be brought against Euramax, any
of its subsidiaries or any of the Indemnitees or in which any of the Indemnitees
may be impleaded with others upon any Claims, or upon any matter, directly or
indirectly, related to or arising out of this Agreement or the performance
hereof by any of the Indemnitees, except that if such damage shall be proven to
be the direct result of gross negligence, bad faith or willful misconduct by an
Indemnitee, then Advisor shall reimburse Euramax and its subsidiaries for the
costs of defense and other costs incurred by Euramax and its subsidiaries to the
extent due to such gross negligence, bad faith or willful misconduct.

 

7.                                       Notices.  All notices hereunder shall
be in writing and shall be delivered personally or mailed by United States mail,
postage prepaid, addressed to the parties as follows:

 

4

--------------------------------------------------------------------------------


 

To Euramax or the Euramax Group:

 

Euramax International, Inc.

5445 Triangle Parkway, Suite 350

Norcross, Georgia 30092

Attention:  Chief Executive Officer

Facsimile:  770.263.8031

 

To Advisor:

 

CVC Management LLC

399 Park Avenue, 14th Floor

New York, NY 10043

Attention:  Joseph M. Silvestri

Facsimile:  212.888.2940

 

8.                                       Assignment.  Neither Euramax nor any
member of the Euramax Group may assign any obligations hereunder to any other
party without the prior written consent of Advisor (which consent shall not be
unreasonably withheld), and Advisor may not assign any Advisor obligations
hereunder to any other party without the prior written consent of Euramax (which
consent shall not be unreasonably withheld); provided, that Advisor may, without
consent of Euramax, assign its rights and obligations under this Agreement to
any Permitted Transferee (as such term is defined in the Securities Holders
Agreement, dated the date hereof, by and among Euramax and the stockholders of
Euramax named therein) of the Fund.

 

9.                                       Successors.  This Agreement and all the
obligations and benefits hereunder shall inure to the successors and assigns of
the parties.

 

10.                                 Counterparts.  This Agreement may be
executed and delivered by each party hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which taken together shall constitute but one and the same agreement.

 

11.                                 Entire Agreement; Modification; Governing
Law.  The terms and conditions hereof constitute the entire agreement between
the parties hereto with respect to the subject matter of this Agreement and
supersede all previous communications, either oral or written, representations
or warranties of any kind whatsoever, except as expressly set forth herein.  No
modifications of this Agreement nor waiver of the terms or conditions thereof
shall be binding upon either party unless approved in writing by an authorized
representative of such party.  All issues concerning this Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the law of any jurisdiction other than the State of New York.

 

12.                                 Effective Time.  This Agreement shall be
effective as of the Effective Time without further action required on the part
of any party hereto.  If the Closing does not

 

5

--------------------------------------------------------------------------------


 

occur and the Purchase Agreement is terminated, this Agreement shall have no
force or effect and shall be deemed void ab initio.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Advisory Agreement as of the
date first written above.

 

 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

CVC MANAGEMENT LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

7

--------------------------------------------------------------------------------